DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/22 has been entered.

 Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 7/6/22. Claim 12 is cancelled. Claim 11 is withdrawn. Claims 1-11 and 13-20 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites apply a transform to the filtered signal and determining a patient status metric
 	The limitation of applying a transform, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer processor” language, “apply” in the context of this claim encompasses the user manually calculating the frequency transform. Similarly, the limitation of calculating the instantaneous blood volume metric, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computer process” language, “determine” in the context of this claim encompasses the user visually assessing the transformed signal or values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 	This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – a PVP sensor and using a processor to perform both the applying and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Similarly, the sensor is recited at a high level of generality that it amounts to no more a generic data gathering element. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the applying and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Similarly, the sensor is no more than a pre-solutional data gathering element. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3, 4, 5, 7, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagle et al. US 2016/0073959 in view of Dalal et al. US 2013/0165802.
 	Regarding claims 1, 13 and 17, Eagle discloses a system for monitoring a patient using a measurement associated with a peripheral venous pressure (PVP) within a peripheral vein of a circulatory system of the patient while the circulatory system of the patient is connected to a pump ([¶3,33]), comprising: 
a PVP sensor including a transducer disposed adjacent to or connected to an intravenous (IV) tube in fluid connection with the peripheral vein and configured to generate an electronic signal associated with the PVP while the circulatory system of the patient is connected to the pump ([¶28]); and 
an evaluation unit, including a computer processor communicatively connected to the PVP sensor to receive the electronic signal ([¶81]) and a memory ([¶81]) storing non-transitory computer- readable instructions that, when executed by the computer processor, cause the evaluation unit to: 
obtain a time-domain PVP signal comprising values of an electronic signal associated with the PVP from the transducer based upon a physical phenomenon associated with the PVP of the patient over a sample period, wherein the sample period includes a plurality of time segments, including (i) one or more active time segments during which the pump is operating and (ii) one or more inactive time segments during which the pump is not operating ([¶39,82] the signal is recorded both when the pump is active and inactive); 
identify a first plurality of the values of the time-domain PVP signal associated with the one or more inactive time segments and a second plurality of the values of the time-domain PVP signal associated with the one or more active time segments ([¶33,82] the pump components of the signal can be subtracted from the signal.
Eagle does not specifically disclose the PVP segments are associated based upon evaluation of the values of the time-domain PVP signal. However, it would have been obvious to one of ordinary skill in the art prior to the time of filing to determine the segments from the signal based on the time domain signal as Eagle’s system already automatically determines what the pump signal components were and removes it so doing this based on the time domain signal would be no more than applying a known technique to a similar device to yield the predictable result of determining which segments of the time domain PVP signal are related to pump inactive and active times.); 
generate a filtered time-domain PVP signal based upon the first plurality of the values and excluding the second plurality of the values ([¶33,82] the pump components are removed from the signal); 
apply a transformation to the filtered time-domain PVP signal to generate a frequency-domain PVP signal ([¶111,112] a Fourier transform is performed on the time domain signal); and 
determine a patient status metric for the patient based upon the frequency-domain PVP signal wherein the patient status metric is used to identify a fluid status of the patient the fluid status being one of hypovolemia, hypervolemia and euvolemia ([¶83] fluid status is determined).
Eagle does not specifically disclose calculating an instantaneous blood volume metric by using an equation that includes a heart rate frequency and a first harmonic frequency each of which has been identified by the evaluation unit for the sample period. Dalal discloses a similar heart and blood pressure monitoring device that uses the heart rate frequency and the harmonic in determining the fluid status of the individual ([¶8,53] specifically the heart rate and its harmonics are measured over the same time period and as the metrics of the harmonics and the shape of the time domain signal is used to determine fluid status an equation under its broadest reasonable interpretation is used). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Eagle with the teachings of Dalal in order to identify pulmonary edema or heart failure ([¶3-4])
Eagle does not specifically disclose wherein the PVP sensor is disposed proximate to a terminal end of the IV tube, such that the PVP sensor is proximate to an access point of the patient at the terminal end of the IV tube. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the sensor proximate to the terminal end of the IV tube because Applicant has not disclosed that such placement provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with sensor of Eagle placed on the IV line ([¶94]) because the sensor is still able to measure the same signals. Therefore, it would have been an obvious matter of design choice to modify Eagle to obtain the invention as specified in the claim.

Regarding claim 3, Eagle discloses the pump is configured to operate periodically, such that the one or more active time segments and the one or more inactive time segments periodically alternate ([¶82] the pump can be intermittently paused. Eagle does not specifically disclose periodically but intermittently is defined as coming and going at intervals and periodically means from time to time so without further specifics they are considered equivalent).
Regarding claim 4, Eagle discloses the IV tube is disposed between the patient and the pump such that a part of the pump is in fluid connection with the peripheral vein of the circulatory system of the patient via the IV tube ([¶33,80] the pump performs fluid exchange with the patient through the PIVA device which consists of the sensor and the IV catheter).
Regarding claims 7, 15 and 18, Eagle discloses the executable instructions that cause the evaluation unit to generate the filtered time-domain PVP signal include instructions that cause the evaluation unit to remove the one or more active time segments from the time-domain PVP signal ([¶33,82] the pump components of the signal can be subtracted from the signal).
Regarding claim 14, Eagle discloses the time-domain PVP signal comprises a first time series of discrete values; the filtered time-domain PVP signal comprises a second time series of discrete values; and the second time series contains at least one segment of a sequential plurality of values within the second time series that are equivalent to a corresponding segment of a sequential plurality of corresponding values within the first time series ([¶33,82] the filtered and unfiltered signals are over the same time period and have the same sequential values except for the pump components that were removed).


Claim 2, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagle et al. US 2016/0073959 in view of Dalal et al. US 2013/0165802 and Olde et al. US 2012/0283581.
Regarding claim 2, Eagle discloses the pump but does not disclose the pump is a peristaltic IV pump. Olde teaches a similar extracorporeal blood circuit that uses a peristaltic pump ([¶57]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Eagle with the teachings of Olde as it is no more than the simple substitution of one known element for another to obtain the predictable result of a pump for fluid infusion. 
Regarding claim 6, Eagle disclose the instructions further cause the evaluation unit to: determine whether the patient status metric indicates a condition of the patient is abnormal ([¶83] fluid status is determined) but does not disclose adjusting operation of the pump when the patient status metric indicates the condition of the patient is abnormal by changing a rate of flow of a fluid from the pump into the circulatory system of the patient. Olde teaches controlling the pump flow rate according to the measurements ([¶53,157] the pump can be stopped based on the signal). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Eagle with the teachings of Olde in order to stop the flow if the IV line becomes dislodged ([¶157]).
 	Regarding claim 8, Eagle discloses executable instructions further cause the evaluation unit to generate the filtered time-domain PVP signal by, for each of one or more pairs of the active time segments: identifying one or more corresponding values within both of the active time segments of the pair ([¶327] candidate pulses); and combining the active time segments of the pair by aligning the one or more corresponding values within both of the active time segments of the pair ([¶327] the segments are aligned based on the candidate pulses).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagle et al. US 2016/0073959 in view of Dalal et al. US 2013/0165802 and Polaschegg et al. US 6,533,747.
Regarding claim 5, Eagle discloses the transducer comprises a pressure sensor disposed in fluid connection with the IV tube; and the physical phenomenon associated with the PVP is a pressure within the interior of the IV tube ([¶80] the transducer is directly connected to the IV so it would be in direct fluid communications with the interior of IV tube). Eagle does not disclose the sensor is in connection with the interior of the tube. Polaschegg teaches a similar extracorporeal circuit that uses sensors in fluid connection with the interior of the tube ([C13 L17-25]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Eagle with the sensors of Polaschegg as it would allow for laminar flow with the tubing and direct sensing of the fluid ([C13 L17-25]).

Claim 9, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagle et al. US 2016/0073959 in view of Dalal et al. US 2013/0165802 and Kondo et al. US 2003/0109791.
 	Regarding claims 9, 16 and 19, Eagles does not disclose estimating a third plurality of values. Kondo teaches the executable instructions that cause the evaluation unit to generate the filtered time-domain PVP signal include instructions that cause the evaluation unit to: estimate a third plurality of values as substitute values for the one or more active time segments, wherein the third plurality of values are estimated based upon the first plurality of values without reference to the second plurality of values ([¶77,78]); and generate the filtered time-domain PVP signal by combining the first plurality of values for the inactive time segments and the third plurality of values for the active time segments ([¶77,78] the abnormal sections are replaced with a mean signal calculated from the normal signal. In the combined device the abnormal sections would correspond to the pump noise). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Eagle with the estimated third plurality of values like in Kondo as it is no more than the use of a known technique to improve a similar device in the same way, e.g. removing the pump noise from the pressure signal.

Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagle et al. US 2016/0073959 in view of Dalal et al. US 2013/0165802 and Kondo et al. US 2003/0109791 further in view of Sternby et al. US 2015/0306293.
Regarding claims 10 and 20, Eagle as modified does not disclose the third plurality of values are estimated by performing at least one of regression analysis, forward-backward slope calculation, two-sided slope detection, and mirror matched filtering on at least the first plurality of values. Sternby teaches estimating a set of values using a regression analysis ([¶23]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Eagle with the regression analysis of Sternby as it is no more than the simple substitution of one known element for another to obtain the predictable results of estimating a third plurality of values.

Response to Arguments
Applicant's arguments filed 7/6/22 have been fully considered but they are not persuasive. 
Regarding Applicants arguments against the 101 rejection, Examiner respectfully disagrees. The abstract idea falls under the mental concept category. Fourier transforms can be performed mentally in that one of ordinary skill in the art could calculate them with the aid of pen and paper. Similarly, claiming an instantaneous blood volume metric does not preclude the steps from being performed in the mind with the aid of pen and paper.
 Additionally the placement of the sensor does not add significantly more to the abstract idea as the sensor and its placement are pre-solutional to the abstract idea. The sensor merely gathers the data to be used by the abstract idea. The sensor itself has no specific structure and is generically recited. 
Regarding Applicant’s arguments against the 103 rejection, Examiner respectfully disagrees. Dalal teaches the heart rate and its harmonics are measured over the same time period and as the metrics of the harmonics and the shape of the time domain signal are used to determine fluid status an equation under its broadest reasonable interpretation is used.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/            Examiner, Art Unit 3791                                                                                                                                                                                            
/TSE W CHEN/            Supervisory Patent Examiner, Art Unit 3791